Citation Nr: 1233250	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for recurrent tinnitus.

2.  Entitlement to an increased evaluation for traumatic deformity of the left ankle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1951 to September 1953.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

These matters were previously before the Board in April 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the Board's remand and will proceed to adjudicate the appeal. 
 

FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service, or that he had tinnitus within one year of separation from service.

2.  The clinical evidence of record reflects that the Veteran's range of motion of the left foot/ankle is limited to such a degree that the Veteran has essential loss of use of the foot, and that amputation and prosthesis would allow for more range of motion.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for a rating of 40 percent, and no higher, for traumatic deformity, calcanous, of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in January 2008, the Veteran was informed of what evidence was required to substantiate his claims, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of a disability rating and effective date.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA examination and treatment records, and the Veteran's statements in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to assist in obtaining.  

VA examinations with respect to the issues on appeal were obtained in October 2009 and May 2011 (tinnitus) and in August 2009 and May 2011 (left ankle) 38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they include clinical examinations, a review of prior medical records, and interviews with the Veteran regarding his symptoms and treatment.  Rationale was provided for the opinions proffered.  In addition, the reports of the examination contain findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran's accredited representative, in a September 2012 written brief presentation, asserted that the May 2011 VA examiner provided a contradictory opinion which should be considered as inadequate; the Board finds otherwise.  The VA examiner stated that she could not provide an etiology for the Veteran's tinnitus without resort to mere speculation; however, she was able to opine that it was less likely as not causally related to military service.  The Board finds this to be an adequate opinion. A VA examiner need not opine as to the exact cause of a Veteran's disability.  "The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition." See Allen v. Shinseki, 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as tinnitus, as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease(s) shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Ratings - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The first element of a claim for service connection is evidence of a current disability.  The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

The second element for entitlement to service connection is evidence of an in-service injury or disease.  The Veteran's DD 214 reflects that he was awarded the Korean Service Medal, the UN Service Medal, and the Purple Heart.  It also reflects that his most significant duty assignment had been with a field artillery battery.  The Board finds that exposure to acoustic trauma is consistent with the Veteran's service during the Korean War as a member of a field artillery battery.  However, the Board finds, for the reasons noted below, that entitlement to service connection for tinnitus is not warranted. 

A June 2001 VA clinical record reflects that the Veteran was seen for enrollment in the VA system.  The report reflects that the Veteran reported blurred vision in the left eye for 10 years, and decreased hearing.  The report is negative for complaints of tinnitus.

An August 2001 VA clinical record reflects that the Veteran had decreased hearing, but is negative for any complaints of tinnitus.  

A January  2007 VA clinical record reflects that the Veteran was seen for an initial physical at the clinic due to transferring his care from another clinic.  He reported numbness in his toes, weight gain, and a history of rectal cancer, hypertension, hyperlipidemia, hypothyroidism, DJD, peripheral neuropathy, elevated PSA, and a right eye cataract.  It was noted that the Veteran wore bilateral hearing aids.  The report is negative for any complaints of tinnitus.

A December 2007 VA clinical record reflects that the Veteran did not have tinnitus, but did have hearing loss.

A December 2008 VA clinical record reflects that the Veteran denied symptoms of tinnitus.

A February 2009 VA clinical record reflects that the Veteran was seen for a hearing recheck.  The report is negative for any reference to tinnitus. 

The claims file includes an April 2009 VA examination report which reflects that the Veteran denied tinnitus. 

In correspondence from the Veteran's accredited representative dated in October 2009, the representative stated that the "Veteran states that in the [Compensation and Pension] exam of April 28, 2009, he was not experiencing tinnitus that day, and the examiner did not ask if he experiences intermittent tinnitus.  He states that he has experiences [sic] the ringing from three to four times a week; that it 'comes and goes.'"

An October 2009 VA examination report reflects that the Veteran reported bilateral tinnitus with the onset approximately 25 to 30 years earlier, or in approximately 1979.  The Veteran separated from service in 1953.  Thus, his tinnitus, if it began as he claimed in 2009, would have had an onset date of more than 25 years after separation from service.  The examiner opined that in his clinical experience and expertise, based on audiological findings and reports of loud noise exposure, it was less likely as not that the Veteran's tinnitus was a result of service.  The examiner did not provide any additional rationale.

A May 2011 VA examination report reflects that the Veteran reported recurrent tinnitus with an onset of approximately 5 to 10 years earlier, or in approximately 2001, more than 45 years after separation from service.  The examiner opined that based on the Veteran's tinnitus, with a reported onset many years after separation from service, was less likely as not caused by acoustic trauma in service.

The Board has considered whether there is credible evidence of continuity of symptomatology of tinnitus since service, but finds that there is not.  The Veteran's STRs are negative for any complaints of tinnitus.  Not only are the clinical records negative for complaints of tinnitus in the more than 50 years after separation from service, but the Veteran specifically denied tinnitus in 2007, 2008, and 2009.  Although, the Veteran contends that his tinnitus is intermittent, the Board finds that it would have been reasonable, if he had such intermittent tinnitus, to report such to examiners on the numerous occasions noted above; he did not do so.  In addition, the Veteran has given inconsistent statements as to when his tinnitus began.  Importantly, he has not alleged that he has had it since service.  He has alleged that it began as early as approximately 1979 or approximately 2001. 

The Board also finds that although the Veteran may be competent to state that he has ringing in the ears, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to causation.  In the absence of demonstration of credible continuity of symptomatology, a competent clinical opinion relating the current tinnitus to service, or competent credible evidence of tinnitus within one year after separation, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating left ankle

The Veteran is service-connected for traumatic deformity of the calcanous left ankle evaluated as 10 percent disabling prior to October 22, 2007, and as 20 percent disabling from October 2007.  In a statement dated in October 2007, the Veteran stated that he wished to file a claim for his left leg, which the RO reasonably construed as a claim for an increased rating for his service-connected left foot disability.  As the Veteran's increased rating claim was received by VA in October 2007, the rating period on appeal is from October 2006, one year prior to the date of receipt of the claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  .  38 C.F.R. § 3.400(o)(2) (2011).  Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

An August 2009 VA examination report reflects that the Veteran had pain, swelling, heat, stiffness, fatigability, and lack of endurance of the left ankle.  Upon clinical examination, there was no evidence of instability or abnormal weight bearing.  There was evidence of painful motion, swelling, tenderness, and weakness.  The Veteran had a slow gait and was unable to dorsiflex and plantar flex the left foot against resistance.  The examiner diagnosed the Veteran with left foot strain and traumatic deformity, calcanous, left ankle.  The examiner opined that the disability prevented sports.  It had moderate effects on chores, exercise, recreation, traveling, and driving.  It had mild effects on shopping and dressing.  It had no effect on grooming, feeding, bathing, and toileting.  Range of motion of the left ankle was 0 to 30 degrees of dorsiflexion and 0 to 20 degrees of plantar flexion with active motion.  There was no ankylosis.   

A May 2011 VA examination report reflects that the Veteran had an antalgic, shuffling gait, with compromised propulsion bilaterally.  The examiner further stated as follows:

He uses a cane to stabilize himself.  He experiences tenderness along the left ankle mortice mediallially, laterally, and anteriorly.  Neurosensory exam and pedal pulses are within normal range.  However, [range of motion] of the [left] ankle is limited to only 10 degrees dorsiflexion and plantar flexion.  This limited motion would certainly make the Veteran feel that he has lost the use of his left foot.  A review of the medical literature revealed much research has been done regarding outcomes of ankle replacement surgery.  One study reported "motion for dorsi-/planar flexion was clinically 23.5 [degrees (10 degrees - 40 degrees).'  (1) Another study noted "average range of motion was clinically 37[degrees (range 10 degrees to 55 degrees)." (2)  In addition, one ankle joint prosthesis attached to an amputated stump "can be selectively oriented in dorsi flexion or plantar flexion within plus or minus 70 [degrees] relative to horizontal" (3)  In summary, both arthroplasty and prosthesis are able to provide greater [range of motion] compared to the Veteran's current 10 [degrees - 10 degrees] of dorsi/plantar flexion.  Due to these findings, along with the degenerative changes noted on xray, it is at least as likely as not, the Veteran's loss of use of his [left] foot is caused by or the result of his service-connected [left] foot disability.

Under the Note to Diagnostic Code 5284, a foot injury which results in the actual loss of use of the foot shall be rated as 40 percent disabling.  The "loss of use" of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(2011).  

In the present claim, the August 2009 VA examination report reflects the opinion of the examiner that the Veteran was unable to dorsiflex and plantar flex the left foot against resistance.  The May 2011 VA examiner found that the Veteran had a loss of use of his foot.  

In view of the foregoing, the Board finds that the preponderance of the evidence of record is in favor of an evaluation of 40 percent, and no higher, for the Veteran's service connected left ankle disability. 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has been granted an evaluation which contemplates the loss of the entire foot, as such the Board finds that the Veteran does not experience any chronic symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board finds, based on a review of the evidence, that the issue of entitlement to TDIU has not been reasonably raised by the record.  The Veteran has not averred, and the record does not reflect, that the Veteran is unable to obtain, or maintain, substantial gainful employment due to his service-connected disabilities; thus, the issue is not for consideration. 


ORDER

Entitlement to service connection for recurrent tinnitus is denied.

Entitlement to a rating of 40 percent and no higher, for traumatic deformity of the left ankle is granted, subject to the laws and regulations controlling the award of monetary benefits.   



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


